DETAILED ACTION
This action is in response to applicant's amendment filed 12/21/21.
The examiner acknowledges the amendments to the claims.
Claims 1, 4-7, 9-12, 15, 19-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-12, 15, 19-20 have been considered but are moot in view of the new grounds of rejection set forth below, including new reference Page et al., hereinafter “Page” (U.S. Pub. No. 2019/0223759).
Regarding Applicant’s remark that Bowman is generally directed to treatment for the ovarian pathway and positioning within a fallopian tube rather than in a uterine 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al., hereinafter “Bowman” (U.S. Pub. No. 2003/0220636) 
in view of Page (U.S. Pub. No. 2019/0223759).
Regarding claim 1, Bowman discloses a medical device comprising:
an introducer 50 (see Figure 3) configured to be inserted into a body cavity through a constricted channel which is narrower than the body cavity (it is noted that “configured to be inserted into a body cavity through a constricted channel which is 50 on which electrodes 70, 71, 72 are placed; see Figure 3); 
a sensor (electrodes 70, 71, 72, 73 form a position detection array; see Figure 3 and paragraph [0030]); and
a controller (see paragraph [0033] and Figure 4; a control box 80 houses electronics and a computer system for interpreting signals from the position electrodes, driving a display 81, and receiving operator input and controlling the catheter/introducer accordingly);
wherein the sensor is configured to generate a first status signal while the predetermined section of the introducer is located inside of the constricted channel (see paragraphs [0033] and [0049]; the electrodes can send a signal to the computer system when located inside of a constricted channel, which would result in the display showing the introducer being in close contact with tissue as in Figure 16; it is noted that "configured to generate a first status signal while the predetermined section of the introducer is located inside of the constricted channel" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner);
wherein the sensor is configured to generate a second status signal while the predetermined section of the introducer is located inside of an area that is wider than 80 having the user interface display 81.
However, Bowman does not disclose the controller being configured to generate a signal which indicates the introducer being located in the body cavity when the sensor status changes from the first status signal to the second status signal.
In the same field of endeavor, namely devices introduced into body cavities, Page teaches in Figures 1, 4-5C and paragraphs [0040]-[0042] a medical device comprising an introducer 106 configured to be inserted into a wider body cavity 110 through a narrower constricted channel through tissue 108, and a controller 114 configured to generate a signal (which produces human-perceptible feedback to a user) which indicates the introducer being located in the body cavity when a sensor status (generated by sensor system 104) changes from a first status signal (generated when 108) to a second status signal (generated when the introducer is located in the wider body cavity 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in Bowman such that it generates a signal indicating the introducer is located in the body cavity when the sensor status changes from the first status signal to the second status signal, as taught by Page, in order to improve the ease and safety of the introduction into the body cavity through the constricted channel by more accurately gauging the location of the introducer and guiding the insertion process, while expediting the process, reducing operator error, and preventing complications (see Page; paragraphs [0007]-[0008]). 
Regarding claim 9, Bowman discloses the sensor comprises a distally-located contact sensor and a proximally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]); and
wherein the sensor is configured to correlate a lack of intimate contact of tissue on the distally-located contact sensor and intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being at least partially located inside of the constricted channel (see paragraphs [0031]-[0036]; it is noted that “configured to correlate a lack of intimate contact” and “configured to 
	Regarding claim 10, Bowman discloses the sensor comprises a distally-located contact sensor and a proximally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]); and
wherein the sensor is configured to correlate a lack of intimate contact of tissue on the distally-located contact sensor and a lack of intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being located inside of the body cavity (see paragraphs [0031]-[0036]; it is noted that “configured to correlate a lack of intimate contact” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor and the proximally-located 
	Regarding claim 11, Bowman discloses the sensor comprises a distally-located contact sensor and a proximally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]); and
wherein the sensor is configured to correlate intimate contact of tissue on the distally-located contact sensor and intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being located inside of the constricted channel (see paragraphs [0031]-[0036]; it is noted that “configured to correlate intimate contact” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor and the proximally-located contact sensor are capable of indicating intimate contact with tissue as in the display shown in Figures 7-9, if the predetermined section of the introducer is located inside of the constricted channel and is in contact with tissue).
Regarding claim 12, Bowman discloses the sensor comprises a distally-located contact sensor and a proximally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]); and
wherein the sensor is configured to correlate intimate contact with tissue on the distally-located contact sensor and lack of intimate contact with tissue on the proximally-located contact sensor as the predetermined section of the introducer being partially located inside of the constricted channel (Id.; it is noted that “configured to correlate intimate contact” and “configured to correlate a lack of intimate contact” constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor is capable of indicating intimate contact with tissue as in the display shown in Figures 7-9 and the proximally-located contact sensor is capable indicating a lack of intimate contact with tissue as in the display shown in Figure 6, if the predetermined section of the introducer is partially located inside of a constricted channel where the distally-located contact sensor is in contact with tissue and the proximally-located contact sensor is not in contact with tissue).
Regarding claim 15, Bowman discloses a medical device comprising:
an introducer 50 (see Figure 3) configured to be inserted into a body cavity through a body lumen which is narrower than the body cavity (it is noted that “configured to be inserted into a body cavity through a body lumen which is narrower than the body cavity” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that 
a sensor (electrodes 70, 71, 72, 73 form a position detection array; see Figure 3 and paragraph [0030]); and
a controller (see paragraph [0033] and Figure 4; a control box 80 houses electronics and a computer system for interpreting signals from the position electrodes, driving a display 81, and receiving operator input and controlling the catheter/introducer accordingly);
wherein the introducer is configured to place the sensor in intimate contact with tissue during insertion of the introducer into the body lumen and to remove the sensor from the intimate contact with tissue after the introducer is inserted into the body cavity (it is noted that “configured to place the sensor in intimate contact with tissue” and “configured to remove the sensor from the intimate contact with tissue” constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device meets the structural limitations of the claim, and is capable of placing the sensor in intimate contact with tissue and removing the sensor from the intimate contact with tissue),
wherein the sensor is configured to provide a first status signal when the sensor is in intimate contact with the tissue inside of the body lumen (see paragraphs [0033] and [0049]; the electrodes can send a signal to the computer system when located inside of the body lumen, which would result in the display showing the introducer being in close contact with tissue as in Figure 16; it is noted that "configured to provide a first 80 having the user interface display 81 which show a first signal as in Figures 7-9 showing intimate contact with tissue and a second signal as in Figure 6 showing the sensor being free of intimate contact with tissue.
However, Bowman does not disclose the controller being configured to generate a signal which indicates the introducer being located in the body cavity when the sensor status changes from the first status signal to the second status signal.
In the same field of endeavor, namely devices introduced into body cavities, Page teaches in Figures 1, 4-5C and paragraphs [0040]-[0042] a medical device 106 configured to be inserted into a wider body cavity 110 through a narrower constricted channel through tissue 108, and a controller 114 configured to generate a signal (which produces human-perceptible feedback to a user) which indicates the introducer being located in the body cavity when a sensor status (generated by sensor system 104) changes from a first status signal (generated when the introducer is located in the narrower constricted channel within tissue 108) to a second status signal (generated when the introducer is located in the wider body cavity 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in Bowman such that it generates a signal indicating the introducer is located in the body cavity when the sensor status changes from the first status signal to the second status signal, as taught by Page, in order to improve the ease and safety of the introduction into the body cavity through the constricted channel by more accurately gauging the location of the introducer and guiding the insertion process, while expediting the process, reducing operator error, and preventing complications (see Page; paragraphs [0007]-[0008]). 
Regarding claim 19, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]), and

Regarding claim 20, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]), and
wherein the sensor is configured to provide the second status signal after the distally-located contact sensor is free of the intimate contact with the tissue and the proximally-located contact sensor is free of the intimate contact with the tissue (see paragraphs [0031]-[0036] and [0049]; the distally-located contact sensor and the proximally-located contact sensor are capable of indicating a lack of intimate contact with tissue by the second status signal, which results in the display shown in Figure 6).




Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. Pub. No. 2003/0220636) in view of Page (U.S. Pub. No. 2019/0223759), as applied to claim 1 above, and further in view of Catapano et al., hereinafter “Catapano” (U.S. Pub. No. 2009/0259106).
Regarding claims 4-7, Bowman and Page disclose the claimed device, as discussed above, except they do not disclose that while the predetermined section of the introducer is located inside of the constricted channel, tissue defining the constricted channel is configured to be in intimate contact with the sensor, which applies a force onto the sensor to move a portion of the sensor towards an outer surface of the introducer and into a compressed position, and wherein the sensor is configured to correlate movement of the sensor towards the outer surface of the introducer or the sensor being in the compressed position as the predetermined section of the introducer being located inside of the constricted channel, 
and wherein while the predetermined section of the introducer is located inside of the body cavity, the sensor is free of the intimate contact with the tissue and the sensor moves away from the outer surface of the introducer into an elevated position, wherein the sensor is configured to correlate movement of the sensor away from the outer surface of the introducer or the sensor being in the elevated position as the predetermined section of the introducer being located inside of the body cavity, 
wherein the sensor rotates relative to the predetermined section, 
wherein the sensor displaces relative to the predetermined section.

50 (see Figures 2-5) and a sensor 3/17 (see paragraph [0047]), wherein while a predetermined section of the introducer is located inside of the body cavity, the sensor is in an elevated position (see Figure 4 and paragraphs [0053], [0056]; it is noted that "while a predetermined section of the introducer is located inside of the body cavity, the sensor is in an elevated position" constitutes functional claim language indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Catapano meets the structural limitations of the claim, wherein the sensor 3/17 is capable of being in an elevated position as in Figure 4 if it is not contacting tissue when placed in a body cavity), and 
while the predetermined section of the introducer is located inside of the constricted channel, the sensor is in a compressed position (see Figure 5 and paragraphs [0053], [0056]; it is noted that “while the predetermined section of the introducer is located inside of the constricted channel, the sensor is in a compressed position” constitutes functional claim language indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Catapano meets the structural limitations of the claim, wherein the sensor 3/17 is capable of being in a compressed position as in Figure 5 if it is contacting tissue when located inside of a constricted channel). 
Catapano further teaches while the predetermined section of the introducer is located inside of the constricted channel, tissue defining the constricted channel is configured to be in intimate contact with the sensor, which applies a force onto the sensor to move a portion of the sensor towards an outer surface of the introducer and 3/17 is capable of being in intimate contact with tissue defining a constricted channel which applies a force onto the sensor to move towards an outer surface of the introducer and into a compressed position as in Figure 5), and 
wherein the sensor is configured to correlate movement of the sensor towards the outer surface of the introducer or the sensor being in the compressed position as the predetermined section of the introducer being located inside of the constricted channel (see Figure 1 and paragraphs [0038]-[0039]; it is noted that “configured to correlate movement” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the sensor 3/17 meets the structural limitations of the claim, and is capable of indicating contact with tissue by generating a signal if the sensor is located inside of a constricted channel and is in contact with tissue).
Catapano further teaches while the predetermined section of the introducer is located inside of the body cavity, the sensor is free of the intimate contact with the tissue and the sensor moves away from the outer surface of the introducer into the 3/17 is capable of moving away from the outer surface of the introducer into an elevated position as in Figure 4 if it is not contacting tissue), 
wherein the sensor is configured to correlate movement of the sensor away from the outer surface of the introducer or the sensor being in the elevated position as the predetermined section of the introducer being located inside of the body cavity (see Figure 1 and paragraphs [0038]-[0039]; it is noted that “configured to correlate movement” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the sensor 3/17 meets the structural limitations of the claim, and is capable of indicating that it is not in contact with tissue by not generating any signal when the sensor is located inside of a body cavity and is not in contact with tissue).
Catapano teaches that the sensor 3/17 rotates (pivots) relative to the predetermined section (see rotating/pivoting movement of 17 between Figure 4 and Figure 5), wherein the sensor displaces relative to the predetermined section of the introducer upon being placed in the intimate contact with the tissue (see Figure 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/12/2021